Citation Nr: 0020667	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for a low back 
disability secondary.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1994 to April 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

A review of the evidence of record discloses that in a 
written communication received in April 1999, the veteran 
withdrew his appeals for entitlement to service connection 
for a left ankle disability, right eye disability, and left 
eye disability.  Accordingly, the Board does not have 
jurisdiction of these issues.  38 C.F.R. § 20.204 (1999) (a 
claimant can withdraw a substantive appeal at anytime prior 
to a Board decision on the claim).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a right hip disability.  

2.  There is competent evidence of a current low back 
disability that is related to a service connected disability 
or to a continuity of symptomatology since service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right hip disability is not well grounded.  38 U.S.C.A. 
§ 5107 (1991).

2.  The claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for any complaints, 
findings, or treatment for a right hip disability.  The 
records show that the veteran was seen in May 1996 with 
complaints of low back pain, onset after spinal anesthesia.  
The diagnosis was mechanical low back pain.  The veteran's 
physical evaluation board examination dated in October 1996 
noted chronic low back pain, onset after spinal anesthesia, 
not considered disabling.  

The veteran was accorded a VA examination in December 1997.  
At that time, he complained of chronic pain in his spine as 
well as weakness and fatigability.  There was no functional 
impairment reported.  The examiner reported that the injury 
was related to the service-connected right ankle disability.  
He also reported that there was no actual injury to the back.  
He then reported that the veteran's symptoms appeared to be 
postural and weight-bearing related.  Range of motion was 
reported to be full.  There was no evidence of painful 
motion, spasm, or weakness.  Slight scoliosis was noted.  The 
examiner reported that the veteran's muscle spasm and pain 
could be related to his right ankle and weight bearing.  X-
rays revealed a normal lumbosacral spine.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in April 1999.  At that time, he testified 
that he experienced low back pain.  He testified that his 
pain did not interfere with his work.  He also testified that 
he experienced "popping" in his right hip when he began 
physical therapy for his service-connected right ankle 
disability.  

The veteran was accorded a VA examination in June 1999.  At 
that time, he complained of snapping in his right hip.  On 
examination, absolute, full, and complete range of motion 
without pain or crepitation was reported.  X-rays of the 
right hip were negative.  The examiner reported that the 
examination was completely negative for any snapping of the 
right hip.  He stated that snapping hip was most commonly 
caused by the tensor fasciae latae as it glides over the 
greater trochanter with ambulation and with rotation of the 
hip.  He reported that snapping hip was not elicited upon 
walking, sitting, or rotation of the hip joint.  He opined 
that he did not believe the veteran's complaint was in any 
way related to the veteran's service-connected right ankle 
disability.  It was noted snapping of the hip was a non-
debilitating symptom without pain or significance.   

The veteran also complained of low back pain.  On 
examination, the veteran's gait was described as normal, with 
only slight external rotation of his feet.  He was able to 
toe and heel walk without difficulty.  There was no evidence 
of spasm of the paralumbar muscles, no percussion pain, and 
no sciatic notch tenderness.  Straight leg raising, Lasegue's 
sign, and Faber's sign were all negative.  Range of motion 
was as follows: extension was between 20 and 30 degrees, 
lateral bending was to 30 degrees, external rotation and 
internal rotation was to 30 degrees, bilaterally, and the 
veteran could touch the floor with his fingertips.  In the 
prone position, there was deep pressure tenderness over the 
lumbar spine.  X-rays of the lumbar spine revealed mild 
straightening of the normal lordotic curvature of the lumbar 
spine.  The impressions included lumbar spasm.  The examiner 
opined that the low-back spasm and pain reported by the 
veteran was not related to the service connected right ankle 
disability.  The diagnosis was recurring lumbar back spasm.  


Pertinent Law and Regulations 

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for disability, which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).
Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under Section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only when the 
condition noted during service (or within the presumptive 
period) is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity at discharge is 
required to support the claim.  

The chronicity provision of Section 3.303(b) is applicable 
when evidence, regardless of its date, shows that the veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition. Such 
evidence must be medical or else be related to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent. If the chronicity of the condition is not 
applicable, a claim may still be well grounded or reopened on 
the basis of Section 3.303(b) if the condition is observed 
during service or during any applicable presumption, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994).  However, the doctrine 
of reasonable doubt has no application to those claims that 
are not well grounded.



Analysis

Right hip disability

The veteran contends that he has a right hip disability.  
This contention, however, is not supported by any competent 
medical evidence.  Where a question is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, may constitute sufficient evidence 
to establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 5 Vet. 
App. 93.

There is no competent evidence of this condition during the 
veteran's period of service, and there is no competent 
evidence of a current right hip disability.  The 1999 VA 
examination was totally negative for a right hip disability. 

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  In this case there is no evidence of a right hip 
disability at the time of the veteran's current claim or 
thereafter.  In the absence of competent evidence of current 
disability, the claim is not well grounded.

The benefit sought on appeal is accordingly denied.

Low back disability

The Board notes that the veteran was seen on several 
occasions with complaints of low back pain during service and 
that chronic low back pain was noted on the physical 
evaluation board report.  There is competent evidence that 
the veteran has a current low back disability in the form of 
the impressions of lumbar spasm and pain reported on VA 
examinations.  There is also competent evidence that the 
current disability is related to either the service connected 
right ankle disability or to a continuity of symptomatology 
reported by the veteran.  Accordingly, the Board finds that 
there is competent evidence in support of all of the elements 
for a well-grounded claim for service connection for a low 
back disability.



ORDER

Service connection for a right hip disability is denied.  

The claim for service connection for a low back disability is 
well grounded, to this extent the claim is allowed.  


REMAND

Since the Board has found the veteran's claim for service 
connection for a low back disability to be well grounded, the 
duty to assist him with the development of his claim arises.  
38 U.S.C.A. § 5107(a).

As was noted above, the veteran has been afforded two VA 
examinations since service.  On the first examination in 
December 1997, the examiner opined that the veteran might 
have a low back disability due to postural abnormalities 
associated with the service connected right ankle disability.  
The examiner reported that she would provide further comment 
following review of X-ray examinations.  The current record, 
however, does not show that she provided the additional 
comments.  

On the second examination, in June 1999, the examiner 
supplied an impression of muscle spasm in the lumbar spine, 
but reported that muscle spasm was not present on 
examination.  Nonetheless, the examiner associated current 
muscle spasm and pain with a continuity of symptomatology 
beginning in service.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In view of the above it is necessary to remand this case, in 
part, for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability since service.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The veteran should be afforded an 
appropriate examination to determine 
whether he has a current low back 
disability, and whether such disability, 
if existent, is at least as likely as not 
associated with the low back condition 
identified in service or was caused or 
aggravated by a service connected 
disability.  The examiner should review 
the claims folder before completing the 
examination.  The examiner should provide 
a rationale for any opinions provided.

3.  After ensuring that the development 
requested above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

